DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
 
Response to Arguments
Applicant’s amendment and arguments, filed 13 July 2022, with respect to rejections under 35 U.S.C. § 103 in view of MacQuoid and Roberts have been fully considered and are persuasive. Applicant has amended the claims to further describe the instant subject matter. Additionally, the applicants arguments and specification showings that the process steps recited result in a materially different product than that of MacQuoid or Roberts is persuasive. Accordingly, the 35 U.S.C. § 103 rejection in view of MacQuoid and Roberts has been withdrawn. 
Applicant’s amendments and arguments, filed 13 July 2022, with respect to rejections under 35 U.S.C. § 112 have been fully considered and are persuasive. Applicant has amended or canceled the claims to overcome any outstanding rejections. Accordingly, the 35 U.S.C. § 112 rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of MacQuoid and Roberts (cited in the previous rejection).
MacQuoid teaches a pelletized coconut coir material [0005] with a moisture content below 10 percent [0019]
However, MacQuoid teaches that the pellets are pressed while wet and then later dried which varies from the method to make the instant product. 
Roberts teaches similar methods as well as a compression ratio of 3:1 to 8:1 but does not teach the pre-compression moisture is below 15% and this has been shown to result in a materially different coconut coir pellet than that of MacQuoid or Roberts.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767